Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2015

                                      No. 04-15-00466-CV

                              Felix LUERA, Jr. and Bianca Luera,
                                        Appellants

                                                v.

  BASIC ENERGY SERVICES, INC., Basic Energy Services, L.P., ARI Fleet Services, Inc.
                  D/B/A ARI Fleet LT and Servando Garcia,
                                Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 13-06-52391-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
       On August 24, 2015, we ordered the trial court clerk to file a supplemental clerk’s record
that contained the documents required by Texas Rule of Appellate Procedure 34.5(a). On
September 14, 2015, the trial court clerk filed a notification of late record, stating that the
appellants have failed to pay or make arrangements to pay the fee for preparing the clerk’s record
and that the appellants are not entitled to appeal without paying the fee.

        We, therefore, ORDER appellants to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. If
appellants fail to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court